 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT CCOURT
 7
                                           DISTRICT OF NEVADA
 8

 9
     THOMAS L. WILLIAMS, (aka MALIK ALI            )   Case No.: 3:19-CV-00653-RCJ-WGC
10
     EL-BEY),                                      )
                                                   )   ORDER ADOPTING AND ACCEPTING
11                   Plaintiff,                    )   REPORT AND RECOMMENDATION OF
                                                   )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                           )   (ECF NO. 9)
                                                   )
13
     UNITED STATES OF AMERICA,                     )
                                                   )
14                                                 )
                             Defendant.            )
15                                                 )
                                                   )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate
18
     Judge William G. Cobb (ECF No. 9 1) entered on December 13, 2019, recommending
19

20   that the Court dismiss this action. No objection to the Report and Recommendation has

21   been filled.
22
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. §
23
     636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District
24
     Court for the District of Nevada.
25

26          The Court has considered the pleadings and memoranda of the parties and other

27   relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28          1   Refers to Court’s docket number.



                                                        1
 1        IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and
 2
     Recommendation (ECF No. 9) entered on December 13, 2019, is ADOPTED and
 3
     ACCEPTED.
 4

 5
          IT IS FURTHER ORDERED that this action is DISMISSED.

 6        IT IS FURTHER ORDERED that ALL pending motions are DENIED.
 7        IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
 8
          IT IS SO ORDERED.
 9
                                             Dated this 30th day of December, 2019.
10

11

12                                           ROBERT C. JONES
                                             Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               2
